Citation Nr: 1627047	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-24 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to Parents' Dependency and Indemnity Compensation (DIC) prior to September 21, 2012.

2.  Entitlement to Parents' DIC beginning September 21, 2012.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 2010.  He died while on active duty in the U.S. Marine Corps, and the Appellant is his mother.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision by the Pension Management Center in Philadelphia, PA, dated in July 2012.  In May 2016, the Appellant appeared at a Board hearing held at the Atlanta, GA, RO before the undersigned (i.e., Travel Board hearing), and jurisdiction of the claims folder resides at that RO.

The issue of entitlement to Parents' DIC beginning September 21, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period prior to September 21, 2012, there is sufficient evidence to establish that she did not have income other her receipt of Social Security benefits on behalf of her grandchildren, which  is not countable income to the Appellant.


CONCLUSION OF LAW

The criteria for entitlement to Parents' DIC for the period prior to September 21, 2012, have been met.  38 U.S.C.A. §§ 1310, 1315 (West 2014); 38 C.F.R. §§ 3.25, 3.251, 3.261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

DIC is payable to the surviving parents of Veterans who die after December 31, 1956, provided the Veteran was discharged or released from active service under conditions other than dishonorable, death was due to a service-connected or compensable disability, or the Veteran died while in active service.  38 U.S.C.A. § 1310.  Here, the Veteran died while on active duty.  

The amount payable is reduced by an amount, as determined by the Secretary, based on the parents' annual income.  38 U.S.C.A. § 1315(b).  Basic entitlement exists if, among other things, the parents' income is not in excess of the applicable maximum benefit rate specified in 38 U.S.C.A. § 1315; 38 C.F.R. § 3.25.  Payments of any kind from any source shall be counted as income for the calendar year in which received unless specifically excluded. 38 C.F.R. § 3.251(b) . 

The Appellant's claim for Parents' DIC was denied on the basis that her countable income was excessive.  She stated that her sole source of income was Social Security benefits that she received on behalf of two children of her deceased daughter.  The matter of whether income received by her as the custodian of her grandchildren is not explicitly addressed in the regulations.  See 38 C.F.R. §§ 3.261, 3.262.  However, as noted by the RO in October 2013, the VA Adjudication Procedure Manual states that Social Security benefits for the Appellant's children should not be counted as income.  M21-1, part V.iii.1.D.1.e (January 25, 2016).  

Despite the exclusion found in the M21-1, the PMC continued to deny the claim on the basis that the Appellant had failed to respond to a development letter that had been sent on April 9, 2014, along with a VA Form 21-0514-1, Parent's DIC Eligibility Verification Report (EVR), requesting that she provide her income/net worth for the period from July 2011 to the present.   

There is no record of the April 9, 2014, letter having been sent on file, and so it cannot be verified that any such letter went to the correct address.  Additionally, the Appellant had already filed a Parent's DIC EVR form in September 2012; thus, she had already provided information for a significant part of the period.  She also provided testimony concerning her income during the relevant time period at her Board hearing.  Specifically, she indicated that the Social Security benefits on behalf of her grandchildren were the only income she had received, except for a short period of time when she had worked for King's Hawaiian Bread; this will be discussed in the REMAND, below.  

In sum, the Social Security benefits received by the Appellant as the custodian of her minor grandchildren is not countable as income for her.  There is also sufficient information to establish that prior to her September 2012 EVR, she did not receive an income other than the Social Security benefits on behalf of her grandchildren.  She is therefore entitled to Parents' DIC for the period prior to September 21, 2012, the date her EVR reporting no income was received.  For the period beginning September 21, 2012, additional information is required.  


ORDER

Entitlement to Parents' DIC for the period prior to September 21, 2012, is granted.  





	(CONTINUED ON NEXT PAGE)



REMAND

As noted above, the Social Security benefits that the Appellant receives on behalf of the orphaned grandchildren in her custody are not countable as income to her.  However, she testified that she worked for a short period of time for King's Hawaiian Bread, but had to stop to take care of the children.  This income is countable to her, and she should be asked to identify any other income that she earned during the period from September 2012 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Appellant that the Social Security benefits she receives for her grandchildren is not countable income to her, but that other income is.  Specifically, ask the Appellant to identify the year and amount of income that she earned on her job for King's Hawaiian Bread, as well as for any other income she received for herself (and not on behalf of her grandchildren), for the period from September 2012 to the present.  

2.  Then, adjudicate the claim for entitlement to Parents' DIC for the period beginning September 21, 2012, without considering Social Security benefits she receives on behalf of her grandchildren as income.  If the decision is less than the full amount of the benefit sought, furnish her with an appropriate SSOC, and allow an opportunity for response, before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


